Order unanimously affirmed without costs. Memorandum: Petitioner, a charitable corporation, operates a facility known as the Masonic Home on a 400-acre parcel of real property located in Oneida and Herkimer Counties. In 1994 petitioner built an addition to its campus known as Acacia Village on a parcel located in Herkimer County. In July 1999 petitioner commenced this proceeding, alleging that it is exempt from paying real property taxes on the Acacia Village parcel pursuant to RPTL 420-a and 428.
Supreme Court properly determined that petitioner is entitled to an exemption under RPTL 428. “While an exemption statute is to be construed strictly against [the taxpayer] * * * the interpretation should not be so narrow and literal as to defeat its settled purpose” (People ex rel. Watchtower Bible & Tract Socy. v Haring, 8 NY2d 350, 358, rearg denied 9 NY2d 688). RPTL 428 was designed to benefit fraternal organizations that make significant charitable contributions (see, People ex rel. New York Lodge No. 1 v Purdy, 179 App Div 805, 808-810, affd 224 NY 710). Petitioner established at trial that Acacia Village was used for meetings and other fraternal purposes, and that the entire net income derived from Acacia Village was used exclusively to maintain the Masonic Home. Consequently, petitioner is entitled to an exemption under RPTL 428. We agree with the court that deducting depreciation “would undermine the legislative intent on providing a real property exemption in situations in which large amounts of money are generated and applied directly to a qualifying charitable purpose.”
In view of our determination, we do not consider the contention of petitioner that it is entitled to an exemption under RPTL 420-a. (Appeals from Order of Supreme Court, Herkimer County, Kirk, J. — RPTL.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Lawton, JJ.